Citation Nr: 0719428	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-09 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1969 
to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, wherein the RO denied the veteran's 
petition to reopen his claim of service connection for 
paranoid schizophrenia.  In February 2006, the Board issued a 
decision by which it reopened the claim and remanded the case 
for additional development.


FINDING OF FACT

The veteran's paranoid schizophrenia is not attributable to 
his active military service.


CONCLUSION OF LAW

The veteran does not have paranoid schizophrenia that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through April 2005 and May 2006 notice 
letters, the RO notified the veteran and his representative 
of the legal criteria governing his claim.  In the May 2006 
notice letter, the RO provided the veteran with the criteria 
for assigning a disability rating and an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  
Hence, the Board finds that the veteran has received notice 
of the information and evidence needed to substantiate his 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  Additionally, although the 
complete notice may not have been provided until after the RO 
initially adjudicated the veteran's claim, the claim was 
properly re-adjudicated in February 2007, which followed the 
May 2006 notice letter.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

The Board also finds that the April 2005 and May 2006 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
The veteran was also told to send in any evidence in his 
possession that pertained to the claim.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file.  Records 
from multiple private treatment providers identified by the 
veteran have also been obtained.  Additionally, in December 
2006, the veteran was provided a VA examination in relation 
to his claim, the report of which is of record.  Pursuant to 
the Board's remand, the RO requested that the veteran provide 
information and release authorizations regarding treatment 
records dating from shortly after service, including from 
Saint Catherine's Hospital, Bellevue Hospital, Saint 
Elizabeth's Hospital, and Spring Grove State Hospital.  
Thereafter, in May 2006 and March 2007 statements, the 
veteran's representative declared that the veteran had no 
further evidence to submit.  Thus, having made a reasonable 
effort to obtain potentially relevant records, the RO 
complied with VA's duty to assist and no further action is 
necessary.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, certain 
chronic diseases, such as psychoses, may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

A review of the medical evidence reflects that the veteran is 
currently diagnosed with paranoid schizophrenia.  In fact, he 
has been diagnosed with paranoid schizophrenia, or similarly-
characterized mental disorder, for several decades.  Hence, 
current disability is shown and is not at issue.  However, 
the evidence must also show that paranoid schizophrenia is 
related to active military service in order to warrant a 
grant of service connection.

The veteran's service medical records are devoid of a 
diagnosis of any mental disorder, both on entrance and 
separation examination.  It was noted on entrance into 
service that the veteran had been hospitalized prior to 
service in Chicago in October 1968 for an overdose of 
barbiturates.  Additionally, in a service treatment record, 
dated in October 1969, the veteran complained of a nervous 
condition and reported that he had been on Valium, which he 
was then prescribed.  There are no other relevant service 
medical records and it should be noted that the veteran had 
active service for less than six months.

The post-service medical records reveal that, beginning in 
approximately March 1972, the veteran was hospitalized on 
multiple occasions for psychiatric treatment in several 
hospitals.  These included Saint Catherine's Hospital in East 
Chicago, Illinois; Prince George's General Hospital in 
Cheverly, Maryland; Bellevue Hospital in New York; Saint 
Elizabeth's Hospital in Washington, D.C.; Spring Grove State 
Hospital in Baltimore, Maryland; and the Chicago VA Hospital.  
A diagnosis of schizophrenia was first evidenced in a June 
1973 report from Prince George's General Hospital; 
specifically chronic schizophrenia, undifferentiated type, 
with paranoid trends.  The record shows that treatment for 
schizophrenia continued through the next several decades.  

The veteran's representative submitted a June 2004 opinion 
letter from Jonathan Mangold, Ph.D.  After a review of the 
claims file, Dr. Mangold gave the opinion that the records 
were suggestive of an onset of mental illness in service, but 
that was the strongest statement he could make.  Several 
factors led him to this rationale:  the veteran's complaint 
of nervousness in service, including a prescription for 
Valium; the short two years between the veteran's separation 
from service and the first diagnosis of schizophrenia; the 
long history of hospitalizations for psychiatric treatment; 
the severity of the mental illness; and the similarity of the 
scenario compared to other veteran's cases.  In an August 
2005 letter, Dr. Mangold reaffirmed his opinion that the 
record was suggestive of an onset of schizophrenia in 
service.  He again stated that he could not make a stronger 
statement regarding a medical nexus.

Pursuant to the Board's remand, the veteran was afforded a VA 
examination in December 2006 for the purpose of clarifying 
whether the veteran's paranoid schizophrenia was related to 
military service.  After reviewing the claims file and 
examining the veteran, the VA examiner gave the opinion that 
the veteran's paranoid schizophrenia was not caused by, or a 
result of, his military service.  The Board finds the VA 
examiner's opinion to be more probative concerning medical 
nexus evidence and finds that her rationale is more 
persuasive compared to Dr. Mangold's opinion letter.  

The VA examiner based her opinion on the events, or lack of 
events, in service as opposed to what transpired several 
years after service.  The VA examiner discounted the in-
service complaint of nervousness and Valium prescription when 
she stated as follows:

A Valium prescription and a note indicating 
nervousness while in service do not, without 
other evidence such as a psychotic break, 
some type of psychotic mentation, or 
psychiatric care such as regular psychiatric 
visits while in the military, point in any 
way other than mere speculation to a military 
onset of his psychiatric disability.  Many 
people experience "nervousness" and take 
benzodiazepines without later developing 
schizophrenia.  Furthermore, his entrance 
examination shows that he was functioning 
normally psychiatrically and his separation 
examination shows the same thing.  This 
veteran was in the service for 5 months.  He 
was first treated for schizophrenia over two 
years following his discharge from the 
service.  For these reasons this examiner 
does not believe that his schizophrenia was 
caused by, or a result of, his military 
service.

The Board finds the VA examiner's opinion to be unequivocal 
and her line of reasoning convincing on the medical nexus 
issue.  Dr. Mangold detailed the veteran's hospitalizations 
that occurred several years after service and focused on the 
severity of the veteran's schizophrenia, including the 
mention in post-service records of a long history of 
problems.  However, those records failed to directly relate 
the veteran's schizophrenia to his military service or 
otherwise reconcile the comments regarding the veteran's long 
history of disease with what in fact occurred during the 
veteran's period of military service.  Moreover, Dr. 
Mangold's use of the term "suggestive" intimates a 
speculative nature to his opinion compared to the more 
definitive nature of the VA examiner's opinion.  Dr. Mangold 
noted the veteran's report of nervousness in service, as did 
the VA examiner, and while Dr. Mangold indicated that the 
facts suggested that the veteran was "coming down" with 
schizophrenia during service, he did not explain the 
significance of the veteran's service medical records, 
particularly the separation examination that shows the 
veteran was found to be psychiatrically normal.  In fact, 
when examined for separation, the veteran denied having any 
depression or worry, or other nervous trouble.  The VA 
examiner's opinion fully accounts for the service record; Dr. 
Mangold's does not.  

In sum, the Board is not rejecting Dr. Mangold's opinion as 
being based on unsubstantiated facts.  He evaluated the same 
record as the VA examiner.  Rather, the Board has found that 
his opinion is not as persuasive and therefore is of lesser 
probative value in light of the entire record.  See, e.g., 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  The VA examiner's 
opinion better explains the record-her conclusions having 
greater support in the factual record-and is therefore of 
greater evidentiary weight.  Consequently, the Board finds 
that the preponderance of the evidence is against the claim.  
Thus, service connection is not warranted.

Additionally, the Board notes that there is no objective 
evidence that schizophrenia manifested to a compensable 
degree within one year of the veteran's separation from 
military service.  As noted above, schizophrenia was first 
diagnosed in June 1973, which was over three years after 
service.  Also, the psychiatric treatment for psychotic 
behavior at Saint Catherine's Hospital was over two years 
after service.  Thus, service connection is not warranted for 
paranoid schizophrenia on a presumptive basis.  See 38 C.F.R. 
§§ 3.307, 3.309.

The Board has considered the veteran's contentions with 
regard to his claim of service connection.  While the Board 
does not doubt the sincerity of the veteran's belief that his 
paranoid schizophrenia is related to his time in service, as 
a lay person without the appropriate medical training or 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter-such as the etiology of a 
current disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for paranoid schizophrenia must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

Service connection for paranoid schizophrenia is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


